Lewis, J.
1. The petition as amended set forth a cause of action, and the court did not err in overruling the demurrer.
2. While the charge complained of was not adjusted to the evidence, the error was harmless to the defendant, and does not require a reversal of the judgment. Smith v. Wilson, 99 Ga. 277 ; Kicklighter v. Little, 105 Ga. 500.
3. The request to charge was properly refused ; the evidence, while conflicting, was amply sufficient to sustain the verdict, and the court did not err in refusing to grant a new trial. See Gardner v. Way cross R. Co., 97 Ga. 482.

Judgment affirmed.


All the Justices concurring.